         Case 1:20-cv-00765-PGG Document 30
                                         29 Filed 12/08/20
                                                  12/07/20 Page 1 of 1

                                                                         One Barker Avenue, Fifth Floor
                                                                         White Plains, New York 10601
                                                                         t. 914.821.3075
December 6, 2020                                                         f. 914.288.0023

                                                                         Cameron S. Reuber
VIA ECF                                                                  Partner
                                                                         Reuber@LeasonEllis.com
Hon. Paul G. Gardephe
United States District Court
Southern District of New York
                                           December 8, 2020
40 Foley Square, Room 2204
New York, New York 10007

                               RE:     Tianhai Lace USA, Inc. v. G-III Leather Fashions, Inc.
                                       Case No.: 20-cv-765-PGG

Dear Judge Gardephe:

        We are counsel for Plaintiff Tianhai Lace USA Inc. (“Tianhai”) in the above-referenced
action. We write jointly with counsel for Defendant G-III Leather Fashions, Inc. (“G-III”)
(collectively the “Parties”) in compliance with your directives at the Initial Pretrial Conference
(IPC) and subsequent Order (Dkt. 28) to supply a status report regarding the Parties’ settlement
discussions.

        In short, G-III has collected and supplied the undersigned with the information requested
during the IPC. We are reviewing said disclosures with Tianhai and reasonably expect to tender a
settlement offer to G-III by the end of this week that, if accepted, will resolve all claims. G-III
expects that it will need some time to review the anticipated proposal with both its business and
in-house legal personnel, given the nature of the discussions to date.

        Having conferred on the matter, the parties respectfully suggest extending the current stay
by an additional sixty (60) days, after which the Parties will provide the Court with a further status
letter.

        WHEREFORE, the parties respectfully request that the Court enter an Order extending the
current stay by sixty (60) days to permit progression of the settlement dialogue.

                                                      Respectfully submitted,



                                                      Cameron S. Reuber
